United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 25, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41565
                           Summary Calendar


JOHN MICHAEL RIVERA,

                                      Plaintiff-Appellant,

versus

GERALD DAWSON; UP BRYANT, Major; J. SMITH, Captain; CLARENCE
THOMAS, Doctor; FRED MOORE; ROBERT WILLIAMS, Laundry Captain;
JAMES DENBY, Laundry Lieutenant,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-673
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     John Michael Rivera, Texas prisoner # 935107, appeals the

summary judgment granted in favor of the appellees in his

42 U.S.C. § 1983.    He argues that the district court erred in

granting summary judgment on his claim that the appellees

assigned him to a job that caused his pain and aggravated his

back problems.    Rivera has not demonstrated that Gerald Dawson or

Joe Smith were personally involved in assigning him to the

laundry folding position and, had they been involved, they would

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41565
                                  -2-

have had any knowledge that this work assignment would aggravate

Rivera’s medical condition.    See Jackson v. Cain, 864 F.2d 1235,

1246 (5th Cir. 1989).   Because Rivera’s work assignment did not

violate his sedentary work restrictions, Robert Williams and

James Denby’s failure to change Rivera’s work assignment amounted

to no more than negligence.    See Reeves v. Collins, 27 F.3d 174,

176-77 (5th Cir. 1994).

     Rivera argues that the appellees retaliated against him for

filing grievances and for filing this civil action.    Rivera has

not presented any evidence which demonstrates that the defendants

acted with a retaliatory motive or alleged a chronology of events

from which retaliation may plausibly be inferred.     See Jones v.

Greninger, 188 F.3d 322, 325 (5th Cir. 1999).

     Rivera argues that the appellees failed to bring the laundry

facility into compliance with the requirements of the Americans

with Disabilities Act (ADA).    Rivera may not bring a 42 U.S.C.

§ 1983 action for damages against a state official in his

individual capacity to vindicate rights conferred by Title II of

the ADA.   See McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407,

412-14 (5th Cir. 2004).   Further, because Rivera has been

transferred to another unit, any claim to injunctive relief that

he may have had is now moot.    See Herman v. Holiday, 238 F.3d
660, 665 (5th Cir. 2001).1


     1
       Named appellee Bryant was never served and is not a party
to this appeal. The claims against named appellees Moore and
Thomas were severed by the district court, hence Moore and Thomas
                          No. 05-41565
                               -3-

     AFFIRMED.




are not parties to this appeal. Rivera seemingly makes other
claims in his brief, but those claims are either inadequately
briefed or not properly on appeal for lack of his raising them
below.